DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on April 15, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-7 and 14-20 have been amended.
Claims 2-4 and 8-11 have been canceled.
Claim 21 has been added.
Claims 1, 5-7 and 12-21 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 5-7 and 14-20 are acknowledged.  
Response to Arguments
Applicant's arguments regarding 101 Alice rejection have been considered and found persuasive.  101 Alice rejections have been withdrawn.  Applicant’s arguments regarding 103 prior art rejections have been considered, but not found persuasive.  Applicant argues:

A.  Nichol fails to disclose the use of a system that pulls medical device information from an external database.  Nichol paragraph 0031 refers to product database 150.
Examiner’s Response: Database 150 is just one of a plurality of databases disclosed by Nichol.  Nichol on at least paragraph 0046 discloses that server 200 is a distributed server such as a cloud server providing computational resources on demand via a network.  Available cloud resources may include applications, processing units, databases and file services.  The server 200 enables convenient, on-demand network access to shared pool of asset monitoring and tracking related computing services and resources e.g., networks, servers, storage, applications, and services that may be rapidly provisioned and released with minimal management effort or service provider interaction. These services may be configured so that any computer connected to the Internet 130 is potentially connected to the group of asset monitoring and tracking applications, processing units, databases, and files or, at the very least, is able to submit asset registration requests, asset-monitoring scans, and/or access collected asset information.
In this manner, the asset data maintained by server 200 may be accessible in a variety of ways by a client device, for example, a personal computer, a game console, a set-top box, a handheld computer, a cell phone, or any other device that is capable of accessing the Internet 130.  Paragraph 0053 discloses that a smartphone may receive status data after scanning a QR barcode and in some embodiments a status request may be displayed prior to receiving the status data and a user may initiate a request for status data.  Paragraph 0058 discloses that the user of the smartphone may utilize an application to provide new status data indicating that the user has performed maintenance on the AED, and provide a new maintenance date.  Upon receiving this new status data, the server can store the data in a database allowing the new status data to be associated 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-7, 12-13 and 15-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichol (US 2013/0087609 A1) in view of O’Rourke (US 2008/0086387 A1), further in view of Dellar (US 2003/0055753 A1).



Claim 1

Nichol discloses the following limitations:

A computer-implemented system for medical device inventory management, the system comprising:

at least one scanner configured to scan a first plurality of medical device information associated with a medical device, (see at least abstract and figure 1).

the at least one scanner being in operable communication with at least one computing device configured to receive first plurality of  medical device information from the scanner; (see at least abstract, figure 1 and paragraph 0006).

wherein the first plurality of medical device information comprises an expiration date, lot number and a unique device identifier for the medical device; (see at least paragraphs 0033 and 0051).

pull a second plurality of medical device information associated with the medical device from an external database (see at least paragraphs 0046, 0053, 0058 and figure 12 – the smartphone may receive the status data after scanning the QR barcode; initiate a request for status data).


the second plurality of medical device information comprising a model number and a manufacturer description (see at least paragraph 0056 – obtaining medical device manual).

a processor in operable communication with the at least one computing device, the processor adapted to transpose the aggregated first and second pluralities of medical device information to a visual rendering that is viewable on a graphical user interface; (see at least abstract, figure 12 and paragraph 0006).


an inventory module in operable communication with the processor, the inventory module operable to inventory the aggregated first and second pluralities of medical device information; and (see at least paragraph 0004, 0046 and 0053).

a document generator in operable communication with the computing device to generate a document in a shareable format (see at least paragraphs 0046, 0057-0058 and 0071).

Nichol does not explicitly discloses the following limitation, however, O’Rourke does:

 in communication with an interpreter (see at least paragraphs 0052, 0064 and 0066).



The combination Nichol/O’Rourke does not explicitly discloses the following limitation, however, Dellar evidences that preparing lists for inventory management is conventional in the art:

including preparing a list  (see at least abstract, paragraphs, 0011, 0016 and 0157).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rourke with the teachings in Dellar in order to improve clarity (Dellar paragraph 0011).  A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 5
Furthermore, Nichol discloses the following limitations:

 wherein the external database is a Food and Drug Administration database (see at least paragraphs 0067, 0071, 0046 and 0058).

Claim 6
Furthermore, Nichol discloses the following limitations:

wherein the graphical user interface comprises a device details interface configured to receive manually inputted information (see at least paragraph 0023, 0046 and 0057-0058).

Claim 18

Nichol does not explicitly discloses the following limitations, however, Dellar does:

wherein the inventory module is operable to sort the aggregated medical device information and present the devices in an order (see at least paragraph 0157).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rourke with the teachings in Dellar in order to improve clarity (Dellar paragraph 0157).  A person of ordinary skill in the art would 

Claim 19

Furthermore, Nichol discloses the following limitations:

 further comprising the step of deleting all aggregated medical device information stored in the database (see at least paragraphs 0056, 0058, 0068 and 0070).


Claim 20

Furthermore, Nichol discloses the following limitations:

further comprising the step of exporting the aggregated medical device information to the external database (see at least paragraphs 0046 and 0058).


Claim 21 

Furthermore, Nichol discloses the following limitations:

further comprising a document generator in operable communication with the computing device to generate a document in a shareable format (see at least paragraphs 0046, 0057-0058 and 0071).

Claims 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichol (US 2013/0087609 A1) in view of O’Rourke (US 2008/0086387 A1).


Claim 14 

Nichol discloses the following limitations:

 A method for facilitating the management of medical device inventory, the method comprising the steps of:

scanning, via a scanner in communication with a computing device, a first plurality of medical device information associated with a medical device, (see at least abstract, figure 1 and paragraph 0006).

the first plurality of medical device information comprising  a unique device identifier, a lot number and an expiration date; (see at least paragraphs 0033 and 0051).

interpreting, the first plurality of medical device information; (see at least abstract, figure 1 and paragraph 0006).

pulling a second plurality of medical device information from an external database (see at least paragraphs 0046, 0053, 0058 and figure 12 – the smartphone may receive the status data after scanning the QR barcode; initiate a request for status data).

logging the aggregated medical device information into a database; and (see at least abstract, figure 12, paragraphs 0046 and 0058).

displaying the medical device information via the computing device. (see at least figure 12, paragraphs 0046 and 0057-0058).

aggregating the first and second pluralities of medical device information (see at least figure 12).

Nichol does not explicitly discloses the following limitation:

the second plurality of medical device information comprising a model number and a description

Nicol discloses that the identification information scanned may be information such as: a name, a serial number, a make, a model, date of manufacture, owner, original installation, 

Nichol does not explicitly discloses the following limitation, however, O’Rourke does:

via a processor in communication with an interpreter (see at least paragraphs 0052, 0064 and 0066).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an interpreter in the invention of Nichol because it is one out of a variety of computer programs to transfer information (O’Rourke paragraph 0052). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


As per claims 7, 12-13 and 15-17, claims 7, 12-13 and 15-17 recite substantially similar limitations to claims 1, 5-7 and 12 are therefore rejected using the same art and rationale set forth above.    




CONCLUSION


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


	


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687